Fourth Court of Appeals
                                    San Antonio, Texas
                                           May 20, 2021

                                       No. 04-19-00743-CV

                                      John David HODGES,
                                            Appellant

                                                  v.

                                         Isabel HODGES,
                                             Appellee

                   From the 224th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2018-CI-18089
                         Honorable Mary Lou Alvarez, Judge Presiding


                                          ORDER

         We granted appellant an extension of time until April 13, 2021 to file his appellant’s
brief, stating in our order that no further extensions would be granted absent extraordinary
circumstances. Appellant failed to file his brief and the deputy clerk sent a late brief notice.
Appellant’s response to the late brief notice was due on April 25, 2021. To date, neither a
request for extension nor the appellant’s brief has been filed. We therefore ORDER appellant to
file the appellant’s brief in this court no later than 15 days from the date of this order, along with
a written response reasonably explaining: (1) his failure to timely file the brief and/or a motion
for extension; and (2) why appellee is not significantly injured by appellant’s failure to timely
file a brief.

        If appellant fails to file a brief and the written response by the date ordered, his appeal
will be dismissed for want of prosecution. See TEX. R. APP. P. 38.8(a); see also TEX. R. APP. P.
42.3(c) (allowing involuntary dismissal if appellant has failed to comply with a court order).




                                                       _________________________________
                                                       Liza A. Rodriguez, Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 20th day of May, 2021.



                                              ___________________________________
                                              Michael A. Cruz,
                                              Clerk of Court